Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/6/2021, with respect to double patenting have been fully considered and are persuasive in view of the terminal disclaimer filed on 1/6/2021.  The double patenting rejection of 10/29/2020 has been withdrawn. 


Allowable Subject Matter
Claims 1-14 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a circuit, comprising: 
a first amplifier having a first input coupled to a first node, a second input coupled to a second node, a first output, and a second output; 
a second amplifier having a first input coupled to the first output of the first amplifier, a second input coupled to the second output of the first amplifier, a first output coupled to a third node, and a second output coupled to a fourth node; 


The closest prior art of Shen et al. (US 10,333,473, cited in an IDS) discloses an amplifier circuit that discloses the subject matter described above.
However, the prior art does not disclose: the third amplifier has a control input; 
a first resistor coupled between the first node and a seventh node; 
a second resistor coupled between the seventh node and the second node; 
a first comparator having a first input coupled to the seventh node, a second input coupled to an eighth node, and an output; and
a bus holder circuit having an input, a first output coupled to the third node, and a second output coupled to the fourth node.

These limitations, in combination with the rest of the recited subject matter, distinguishes claims 1-14 over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.